                     ~r~2~-/2E~T TDocument 37-34 Filed 08/28/20 Page 1 of 1 PageID #: 339
      Case 5:20-cv-00019-JPB-JPM

BP-A0148                                           INMATE REQUEST TO STAFF            CDFRM
JUNE 10
U.S.    DEPARTMENT OF JUSTICE                                                            FEDERAL BUREAU OF PRISONS



 TO: (Name       and Title        of   Staff Member)                  DATE:              —        —   j   ~?
      ~LJ/~i~JF~                  T~
 FROM:~           ~                                                   REGISTER NO.:


 WORK ASSIGNMENT:                  (1/4                               UNIT:



SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.            ~




                  ri~ i;r~                         ~        HV                     h1~Vf~                       ~
//~/~17~     ~                /    ~              ~p         ~~i’/(      ~                    ~                ~ fr(J if
IN                1~                                j ~,       ~       ,~        Fi~ ~            ~/ //

                       ~          Co   ---
                                                                   ~ii~       ~/((~f~f~
   1i1c~               A-4~        ~




                                                    (Do   not write below this   line)


 DISPOSITION:




                 Signature        Staff Member                        Date



Record Copy        -    File;     Copy       —   Inmate

PDF                                                  Prescribed by P5511


                                                                       This form replaces BP-l48.070               dated Oct   86
                                                                       and BP—Sl48.070 APR 94



~ IN SECTION              6 UNLESS APPROPRIATE               FORP~~A~Y~OLDER                               SECTION 6
